J-S09031-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.P.D.H., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.H., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2989 EDA 2019

                  Appeal from the Decree September 25, 2019
       In the Court of Common Pleas of Chester County Orphans’ Court at
                              No(s): AD-17-0031


BEFORE:      SHOGAN, J., LAZARUS, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                               FILED MARCH 31, 2020

        Appellant, J.H. (“Father”), files this appeal from the decree dated

September 24, 2019, and entered September 25, 2019,1 in the Chester

County Court of Common Pleas, granting the petition of the Chester County

Department of Children, Youth and Families (“CYF”) and involuntarily

terminating his parental rights to his minor, dependent son, A.P.D.H., born in


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1 The subject decree was dated September 24, 2019. However, notice
pursuant to Pa.R.C.P. 236(b) was not provided until September 25, 2019. Our
appellate rules designate the date of entry of an order as “the day on which
the clerk makes the notation in the docket that notice of entry of the order
has been given as required by Pa.R.C.P. 236(b).” Pa.R.A.P. 108(b). Further,
our Supreme Court has held that “an order is not appealable until it is entered
on the docket with the required notation that appropriate notice has been
given.” Frazier v. City of Philadelphia, 735 A.2d 113, 115 (Pa. 1999).
J-S09031-20



October 2009 (“Child”), pursuant to the Adoption Act, 23 Pa.C.S. §

2511(a)(2), (5), (8), and (b).2 After review, we affirm.

       The orphans’ court summarized the procedural and factual history as

follows:

             On January 22, 2019, [CYF] filed Petitions for Involuntary
       Termination of Parental Rights of [Mother] and [Father] of [Child].
       Hearings were held on May 29 and September 6, 2019.[3], [4] [CYF]
       seeks to terminate the parental rights under Sections
       []2511(a)(1), (2), [] (5) and (8) of the Adoption Act, 23 Pa. C.S.[]
____________________________________________


2 By separate decree dated and entered same date, the orphans’ court also
involuntarily terminated the parental rights of A.H. (“Mother”) pursuant to 23
Pa.C.S. § 2511(a)(2), (5), (8), and (b). Mother has not filed a separate appeal
and has not participated in the instant appeal.
3 CYF filed prior termination petitions on April 28, 2017, and amended
thereafter as to Mother, which were denied by decree dated March 13, 2018,
and entered March 14, 2018. See Exhibit M-2. By order of October 29, 2018,
CYF was directed to again file with respect to termination. See Exhibit CYF-
1, Permanency Review Order, 10/28/18, at 3; see also N.T., 9/6/19, at 60.
4 Mother and Father were present and represented by counsel. We observe
that, while present, Father is serving a 13-to-26-year sentence related to a
conviction in Lycoming County, Pennsylvania and was to be sentenced in July
2019 related to a conviction in Chester County, Pennsylvania. See N.T.,
5/29/19, at 11-12; see also CYF Exhibit 3.             Additionally, Child was
represented by counsel, as well as a guardian ad litem, during these
proceedings. See In re Adoption of L.B.M., 161 A.3d 172, 175, 180 (Pa.
2017) (plurality) (stating that, pursuant to 23 Pa.C.S. § 2313(a), a child who
is the subject of a contested involuntary termination proceeding has a
statutory right to counsel who discerns and advocates for the child’s legal
interests, defined as a child’s preferred outcome); see also In re T.S.,192
A.3d 1080, 1089-90, 1092-93 (Pa. 2018) (finding the preferred outcome of a
child who is too young or non-communicative unascertainable in holding a
child’s statutory right to counsel not waivable and reaffirming the ability of an
attorney-guardian ad litem to serve a dual role and represent a child’s non-
conflicting best interests and legal interests). We note, however, our recent
opinion in In re: Adoption of K.M.G., 219 A.3d 662 (Pa. Super. 2019) (en



                                           -2-
J-S09031-20



              We make the following Findings of Fact.

             1. Mother was sixteen[]years[]old when she met Father
       online. He was fifty[]years old. Mother was seventeen when she
       and Father met in person. Mother and Father married in 2007.[5]

              2. [Child] was born [in October, 2009].

             3. Early in Mother[’s] and Father’s relationship, Father
       introduced Mother to viewing child pornography on the Internet.
       Mother viewed child pornography with Father in the context of
       their sexual relationship. She did not view child pornography
       when she was not with him.

             4. In 2015, police investigated Father and Mother after a
       report that the parents and other adults engaged in sexual activity
       in a public restroom in Carbon County, Pennsylvania while [Child]
       was present. Police executed a search warrant on the parents’
       home and found child pornography in the residence.

             5. In December, 2015, Father was arrested and charged
       with criminal solicitation, involuntary deviate sexual intercourse
____________________________________________


banc), granting appeal in part, 221 A.3d 649 (Pa. 2019) (holding that this
Court has authority only to raise sua sponte the issue of whether the trial
court appointed any counsel for the child, and not the authority to delve into
the quality of the representation). CYF presented the testimony of Gerald A.
Menaquale, Jr., Clinical Director, Commonwealth Clinical Group; Stephen
Miksic, Ph.D., licensed psychologist, who conducted evaluations of Mother and
Child at the request of CYF and was qualified as an expert in the area of child
psychology with a subspecialty of bonding and attachment; Kenneth
Rohrbach, psychotherapist, Commonwealth Clinical Group, who served as
Mother’s therapist; Kasie Collester, therapist, Commonwealth Clinical Group,
who served as Child’s therapist; and Amanda Chan, Foster Care Supervisor,
CYF. CYF additionally presented Exhibits CYF-1 through CYF-8, which were
admitted without objection. While Mother testified on her own behalf and
presented Exhibits M-1 and M-2, Father offered no evidence.
5 Mother confirmed that, at the time of marriage, she was approximately
twenty to twenty-one years old. N.T., 9/6/19, at 124.




                                           -3-
J-S09031-20


       with a child, trafficking in minors, sexual assault and other
       offenses in Lycoming County. He was also charged with child
       pornography in Chester County.

            6. Mother         was     charged    with   possession   of   child
       pornography.

             7. On December 5, 2015, Mother signed a voluntary
       placement agreement, giving custody of [Child] to [CYF]. [C]hild
       was removed from the home and placed in foster care. [CYF] has
       continued to assume custody of [Child] since December 5, 2015.

             8. [Child] was examined for physical signs of sexual abuse.
       The results were negative.

            9. [CYF] determined that [Child] was a victim of sexual
       abuse by being in the home when Mother and Father viewed child
       pornography.[6]

             10. In 2017, Father was convicted in Lycoming County of
       involuntary deviate sexual intercourse with a child and other
       offenses.[7] On December 18, 2017, Father was sentenced to 13
       to 26 years in prison.

             11. On May 7, 2019, Father was convicted in Chester County
       of possession of child pornography. He is awaiting sentencing.

             12. On December 6, 2017, Mother pled guilty to recklessly
       endangering another person ([Child]). She was sentenced to two
       years of probation. The charges relating to possession of child
       pornography were withdrawn in exchange for her testimony
       against Father.


____________________________________________


6 Child was adjudicated dependent on December 29, 2015 and found to be a
victim of abuse pursuant to 23 Pa.C.S. § 6303. N.T., 9/6/19, at 55.
7  Father was convicted of, among other things, criminal solicitation-
involuntary deviate sexual intercourse with a child, trafficking in minors,
criminal solicitation-sexual assault, criminal solicitation-sexual exploitation of
children, criminal solicitation-aggravated indecent assault.          See N.T.,
5/29/19, at 11-12; see also Exhibit CYF-3.


                                           -4-
J-S09031-20


             13. Mother’s visits with [Child] have always been
       supervised. Mother currently sees [Child] twice a week for three
       hours each.

             14. Mother attends biweekly psychosexual counseling
       sessions with Commonwealth Clinical Group.

             15. Mother maintains full[-]time employment and has stable
       housing.

             16. Since his incarceration, Father has had no contact with
       [Child] other than the occasional note [C]hild through [CYF]. The
       Dependency Court Orders state that visitation with Father is
       contrary to the safety and well-being of [Child].

              17. The Dependency Court Orders of October 29, 2018 and
       March 25, 2019 state that Mother made minimal progress toward
       alleviating the circumstances that led to placement of [Child].

              18. The Dependency Court Orders of October 29, 2018 and
       March 25, 2019 state that Father made no progress toward
       alleviating the circumstances that led to placement of [Child].[8]

Adjudication, 9/25/19, at 1-3 (footnote omitted) (citations to record omitted).

       By decree dated September 24, 2019, and entered September 25, 2019,

the orphan’s court involuntarily terminated the parental rights of Father

pursuant to 23 Pa.C.S. § 2511(a)(2), (5), (8), and (b). The court issued an

adjudication along with its decree, noting its reasoning. On October 23, 2019,

Father, through appointed counsel, filed a timely notice of appeal, as well as

a concise statement of errors complained of on appeal pursuant to Pa.R.A.P.
____________________________________________


8 Upon review, the Permanency Review Orders of March 25, 2019, October
29, 2018, March 23, 2018, June 6, 2017, January 10, 2017, July 14, 2016,
and April 14, 2016 contained findings that Father made “no progress toward
alleviating the circumstances which necessitated that original placement.”
Exhibit CYF-1. The Permanency Review Order of August 29, 2017 and October
18, 2016 contained a finding of minimal progress. See id.


                                           -5-
J-S09031-20



1925(a)(2)(i) and (b). Thereafter, on November 13, 2019, the court issued a

Statement of the Court, indicating, “The issues on appeal were adequately

covered by our September 24, 2019 Adjudication and Final Decree. We submit

the Adjudication in response to the Concise Statement of Errors Complained

of on Appeal filed by [Father].” Statement of the Court, 11/13/19.

      On appeal, Father raises the following issue for our review:

      Whether the Orphans’ Court abused its discretion and/or erred as
      a matter of law in terminating Father’s parental rights while failing
      to give due consideration to Father’s substantial and full
      compliance with the permanancy [sic] plan during the time
      periods encompassed by Permanency Review Orders dated
      January 10, 2017, June 6, 2017, August 29, 2017, March 23, 2018
      and March 25, 2019?

Father’s Brief at 4.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
      2012). “If the factual findings are supported, appellate courts
      review to determine if the trial court made an error of law or
      abused its discretion.” Id. “[A] decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
      trial court’s decision, however, should not be reversed merely
      because the record would support a different result. Id. at 827.
      We have previously emphasized our deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings. See In re R.J.T., [9 A.3d 1179, 1190 (Pa.
      2010)].




                                      -6-
J-S09031-20



In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.

& J.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citation omitted).               “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.” In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of

the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (citation omitted).

                                      -7-
J-S09031-20



      In the case sub judice, the orphans’ court terminated Father’s parental

rights pursuant to 23 Pa.C.S. § 2511(a)(2), (5), (8), and (b). We have long

held that, in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a), as well

as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(en banc).    Here, we analyze the court’s termination decree pursuant to

subsections 2511(a)(2) and (b), which provide as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                      ...

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child
             to be without essential parental care, control or
             subsistence necessary for his physical or mental well-
             being and the conditions and causes of the incapacity,
             abuse, neglect or refusal cannot or will not be
             remedied by the parent.

                                      ...

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which
         are first initiated subsequent to the giving of notice of the
         filing of the petition.

23 Pa.C.S. § 2511(a)(2), and (b).



                                      -8-
J-S09031-20


      With regard to termination of parental rights pursuant to Section

2511(a)(2), we have indicated:

      In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002)). “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous.”           In re

A.L.D., 797 A.2d at 340 (internal quotation marks and citations omitted).

      In In re Adoption of S.P., 47 A.3d 817 (Pa. 2012), our Supreme Court,

in addressing Section 2511(a)(2), concluded

      incarceration is a factor, and indeed can be a determinative factor,
      in a court’s conclusion that grounds for termination exist under §
      2511(a)(2) where the repeated and continued incapacity of a
      parent due to incarceration has caused the child to be without



                                     -9-
J-S09031-20


      essential parental care, control or subsistence and that the causes
      of the incapacity cannot or will not be remedied.
Id. at 328-29, 828; see also In re D.C.D., 105 A.3d 662, 675 (Pa. 2014)

(holding that incarceration prior to the child’s birth and until the child was at

least age seven renders family reunification an unrealistic goal and the court

was within its discretion to terminate parental rights “notwithstanding the

agency’s failure” to follow court’s initial directive that reunification efforts be

made). The Court in S.P. further stated,

      [W]e now definitively hold that incarceration, while not a litmus
      test for termination, can be determinative of the question of
      whether a parent is incapable of providing “essential parental
      care, control or subsistence” and the length of the remaining
      confinement can be considered as highly relevant to whether “the
      conditions and causes of the incapacity, abuse, neglect or refusal
      cannot or will not be remedied by the parent,” sufficient to provide
      grounds for termination pursuant to 23 Pa.C.S. § 2511(a)(2). See
      e.g. Adoption of J.J., 515 A.2d [883, 891 (Pa. 1986)] (“[A]
      parent who is incapable of performing parental duties is just as
      parentally unfit as one who refuses to perform the duties.”); [In
      re] E.A.P., 944 A.2d [79, 85 (Pa. Super. 2008)](holding
      termination under § 2511(a)(2) was supported by mother’s
      repeated incarcerations and failure to be present for child, which
      caused child to be without essential care and subsistence for most
      of her life and which cannot be remedied despite mother’s
      compliance with various prison programs).

In re Adoption of S.P., 47 A.3d at 830 (footnote omitted).

      Further, as to Section 2511(b), our Supreme Court has stated as

follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,

                                      - 10 -
J-S09031-20


        comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
        (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
        this Court held that the determination of the child’s “needs and
        welfare” requires consideration of the emotional bonds between
        the parent and child. The “utmost attention” should be paid to
        discerning the effect on the child of permanently severing the
        parental bond. In re K.M., 53 A.3d at 791. However, as
        discussed below, evaluation of a child’s bonds is not always an
        easy task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-

63 (Pa. Super. 2008) (citation omitted).

        When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

             [I]n addition to a bond examination, the trial court can
             equally emphasize the safety needs of the child, and
             should also consider the intangibles, such as the love,
             comfort, security, and stability the child might have
             with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d
95, 103 (Pa. Super. 2011)) (quotation marks and citations omitted).


                                      - 11 -
J-S09031-20



      In the case at bar, in finding grounds for termination of Father’s parental

rights and that such termination favored Child’s needs and welfare, the

orphans’ court stated:

            Father has been incarcerated since December of 2015. He
      was sentenced in Lycoming County to 13 to 26 years in prison and
      is awaiting sentencing in Chester County. The fact of incarceration
      does not, in itself, provide grounds for the termination of parental
      rights. [In re B., N.M.], 856 A.2d 847, 855 (Pa. Super. 2004).

             Father’s only contact with [Child] is the occasional note to
      the child through [CYF]. The Dependency Court Orders state that
      visitation with Father is contrary to the safety and well-being of
      [Child]. Father poses a grave risk to [Child]’s safety due to his
      sexual proclivities and desire to view child pornography.

            I find that the repeated and continued abuse [by] Father
      has caused [Child] to be without essential parental care, control
      or subsistence necessary for his physical or mental well-being and
      the conditions and causes of the incapacity, abuse, neglect or
      refusal cannot or will not be remedied by Father.              . . .
      Additionally, I find that . . . termination of parental rights would
      best serve the needs and welfare of [Child]. [Child] has not seen
      Father in three and a half years. Whatever bond the child had
      with Father was not a healthy, secure bond. Thus, I find that
      terminating Father’s parental rights would have no adverse effect
      on [Child].

            I find clear and convincing evidence that the developmental,
      physical and emotional needs and welfare of [Child] will be best
      promoted by terminating the parental rights of Father.

Adjudication, 9/25/19, at 18-19 (citations to record omitted).

      Father, however, argues that, despite incarceration, he acted in good

faith to preserve his relationship with Child. Father’s Brief at 12-13. Father

states as follows:

             In terminating Father’s parental rights, the Orphan’s Court
      failed to give due consideration to Father’s substantial and full

                                     - 12 -
J-S09031-20


      compliance with the permanency plan during the time periods
      encompassed by Permanency Review Orders dated January 10,
      2017, June 6, 2017, August 29, 2017, March 23, 2018 and March
      25, 2019. These Permanency Review Orders are contained in CYF
      Exhibit 1[,] which is part of the reproduced record (No. 61) and
      attached hereto in Appendix D. “Incarceration of a parent does
      not, in itself, provide sufficient grounds for termination of parental
      rights; however, an incarcerated parent’s responsibilities are not
      tolled during his incarceration. Parental rights may not be
      preserved by waiting for some more suitable financial
      circumstance or convenient time for the performance of parental
      duties and responsibilities. Further, parental duty requires that
      the parent not yield to every problem, but must act affirmatively,
      with good faith interest and effort, to maintain the parent-child
      relationship to the best of his or her ability, even in difficult
      circumstances.” [In re C.S.], 761 A.2d 1197, 1201 (Pa. Super.
      2000).      In failing to consider Father’s substantial and full
      compliance with the permanency plan during the time periods
      encompassed by Permanency Review Orders dated January 10,
      2017, June 6, 2017, August 29, 2017, March 23, 2018 and March
      25, 2019, the Orphan’s Court failed to adequately access [sic]
      whether Father acted affirmatively, with good faith interest and
      effort, to maintain the parent-child relationship to the best of his
      ability while he was incarcerated.
Id.

      A review of the record supports the orphans’ court’s finding of grounds

for termination under Section 2511(a)(2). Significantly, the record reveals

that Father has been incarcerated since December 2015, since Child’s

placement at six years old, and is serving a thirteen-to-twenty-six-year

sentence stemming from the charges from Lycoming County.               Moreover,

Father was still to be sentenced as to the child pornography charges out of

Chester County. See N.T., 5/29/19, at 11-12; N.T., 9/6/19, at 50, 62-63;

see also Exhibit CYF-3.       Significantly, Amanda Chan, CYF foster care

supervisor, testified as follows as to Father:


                                     - 13 -
J-S09031-20


      Q. Has [Father] demonstrated a parental incapacity concerning
      [Child]’s wellbeing, physical or mental?

      A. Throughout the time that I’ve supervised this case[,] [Father]
      has been incarcerated and he’s currently serving 13 to 26 years,
      which would leave [Child] without proper parental control,
      parental capacity.

      Q.    Have you observed anything over the course of your
      involvement in this case to suggest that [Father] will or is able to
      correct or remedy the causes of that parental incapacity?

      A. I don’t believe that he’s going to be able to get out of jail within
      a reasonable amount of time. He has written [Child] letters and
      communicated with him to the best of his ability, but I believe it
      would take more than that.

      Q. Do the conditions which originally led to the placement of
      [Child] continue to exist?

      A. Yes.

      Q. What were the original conditions that led to the placement of
      [Child]?

      A. The original – originally [Child] came into care due to the
      criminal activity of his father and the fact that his mother was
      living in that situation. . . .

N.T., 9/6/19, at 62-63.

      It is thus unlikely that Father will be released from incarceration prior to

Child reaching majority.    Even if released from incarceration, it would be

speculative to conclude that Father would be in a position to care for Child at

such a time. This prospect is simply unacceptable for Child, who, at the time

of the hearing, had already been in care for almost four years. As this Court

has stated, “[A] child’s life cannot be held in abeyance while a parent attempts

to attain the maturity necessary to assume parenting responsibilities.          The


                                      - 14 -
J-S09031-20



court cannot and will not subordinate indefinitely a child’s need for

permanence and stability to a parent’s claims of progress and hope for the

future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006).

      Hence, the record substantiates the conclusion that Father’s repeated

and continued incapacity, abuse, neglect, or refusal has caused Child to be

without essential parental control or subsistence necessary for his physical

and mental well-being. See In re Adoption of M.E.P., 825 A.2d at 1272.

Moreover, Father cannot or will not remedy this situation. See id. As noted

above, in order to affirm a termination of parental rights, we need only agree

with the trial court as to any one subsection of Section 2511(a) before

assessing the determination under Section 2511(b), and we, therefore, need

not address any further subsections of Section 2511(a). In re B.L.W., 843
A.2d at 384.

      As to subsection (b), upon review, we again discern no abuse of

discretion.    The record supports the trial court’s finding that Child’s

developmental, physical and emotional needs and welfare favor termination

of Father’s parental rights pursuant to Section 2511(b). See T.S.M., 71 A.3d

at 267.

      At the time of the hearing, despite some contact through letters, Father

had not seen Child in almost four years. Moreover, Child is in a foster home

where he has resided for almost four years, and where his needs are being

met. N.T., 9/6/19, at 17, 19, 49, 52, 57-58, 64. As described by CYF foster

care supervisor, Amanda Chan, with respect to Child and his foster parents,

                                    - 15 -
J-S09031-20



“He gets along very well. They all seem to have a very loving and trusting

relationship and know about each other. . . .” Id. at 64. As to her observation

of this bond, Ms. Chan further explained,

      I base it on the home visits that I’ve been on with [Child] and the
      [foster] family. I have seen [Child] look to them. I have seen the
      support and love between them, and when [Child] talks to me who
      is someone that he’s not as familiar with, he looks to the [foster
      family] for reassurance. He appears comfortable in their home.
      They’re very familiar with his education and his school needs.
Id. at 52. Similarly, Child’s therapist, Kasie Collester, testified to this positive

relationship. “They actually have good relationship. He calls them mom and

dad regularly.” Id. at 17. She continued, “He’s got a good relationship with

them. He has probably most of his memories at that home. And so it would

be, I think, an easy transition for him to remain there.” Id. Despite noting a

good relationship with Mother, Ms. Collester further recognized that Child

“really gravitate[s]” towards his foster parents. Id. at 23-24. As such, Ms.

Chan opined that termination would best serve Child’s needs and welfare. She

stated, “Yes. I believe strongly that Child needs permanency. I believe that

he needs to know where he’s going to be and who is going to be there for him

and to have those roles be defined permanently so that he can feel secure.”
Id. at 65. In addition, acknowledging Child’s desire to have both his foster

parents and his mother in his life, Ms. Collester testified that she would be in

favor of permanency for Child and recommended he remain with his foster

parents, stating, “My recommendation has remained the same. I think that

he should remain with [foster parents], but I agree that it would be healthy

                                      - 16 -
J-S09031-20



for him to continue to have contact with his mother.” Id. at 18-19.    Ms.

Collester explained,

      They have provided a stable environment for him. They have their
      resources to help him, both in school and with counseling. He
      needs a lot of support with schooling, especially, and they have
      the time and availability to do so. They have been consistent with
      him. And, to my understanding, from what I have seen, they have
      good boundaries as well.
Id. at 19.

      While Father may profess to love Child, a parent’s own feelings of love

and affection for a child, alone, will not preclude termination of parental rights.

In re Z.P., 994 A.2d at 1121. At the time of the hearing, Child had been in

placement for almost four years, and is entitled to permanency and stability.

As we stated, a child’s life “simply cannot be put on hold in the hope that [a

parent] will summon the ability to handle the responsibilities of parenting.”
Id. at 1125. Rather, “a parent’s basic constitutional right to the custody and

rearing of his child is converted, upon the failure to fulfill his or her parental

duties, to the child’s right to have proper parenting and fulfillment of his or

her potential in a permanent, healthy, safe environment.” In re B., N.M.,

856 A.2d 847, 856 (Pa. Super. 2004) (citation omitted).




                                      - 17 -
J-S09031-20



       Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the orphans’ court appropriately terminated

Father’s parental rights under 23 Pa.C.S. § 2511(a)(2) and (b).9

       Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/31/2020




____________________________________________


9 We observe that due to the lack of merit to Father’s argument, CYF asserts
that Father’s appeal is frivolous and that counsel should have filed an Anders
brief pursuant to Anders v. California, 386 U.S. 738 (1967), and extended
to appeals involving the termination of parental rights In re V.E. & J.E., 611
A.2d 1267, 1275 (Pa. Super. 1992). CYF’s Brief at 9-11.


                                          - 18 -